Exhibit 10.1

 

THIRD POST CLOSING AMENDMENT TO THE ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Third Post Closing Amendment Assignment and Assumption Agreement is entered
into as of September 16, 2020 (the “Amendment”) by and between Lans Holdings
Inc., a Nevada Corporation having its principle place of business at 801
Brickell, Miami, FL 33133 (“Assignor”), Meso Numismatics Inc. a Nevada
Corporation having its principal place of business at 433 Plaza Real Suite 275
Boca Raton, Florida 3432 (“Assignee”), Global Stem Cells Group Inc. a Florida
Corporation having its principal place of business at 14750 NW 77th Court, suite
304, Miami Lakes, Florida, 33016 USA (“Global”) and Benito Novas, CEO of Global,
in his capacity as CEO and shareholder of Global and residing in Miami Florida
(“BN”) (“Assignor, Assignee, Global and BN individually a “Party” and together
the “Parties).

 

WHEREAS, the Parties entered into an Assignment and Assumption Agreement dated
November 27, 2019 (“Assignment “), assigning all the rights and obligations to
Assignee under the New LOI dated November 27, 2019 (as defined in said
Assignment) into a Post-Closing Amendment to the Assignment and Assumption
Agreement dated December 19, 2019 (“First Amendment”) and into a Second
Post-Closing Amendment to the Assignment and Assumption Agreement dated April
22, 2020 (this Second Amendment”) attached hereto as EXHIBIT A (the “Original
Agreement”);

 

WHEREAS, the Parties deem it to be in their respective best interests to amend
the Original Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows: 

 

1.Amendment. The Original Agreement is hereby amended as follows:

 

I.The Deadline to enter into a definitive agreement pursuant to Section 7 of the
New LOI, has been extended to 180 days from the execution of this Amendment.

 

II.Section 9d of the New LOI has been replaced in its entirely and shall
henceforthwith red as follows:

 

“d. In addition, Pubco shall pay the remaining balance equal to $100,000 USD
(one hundred thousand dollars US) (“Payment”) to GSCG which shall be paid as
follows:

 

I.An amount equal to $50,000 USD (fifty thousand USD) upon the execution of this
herein Amendment; and

 

 

 

 

II.The remaining balance to be paid in full at the latest upon execution of the
Definitive Agreement or at such other date as shall be specified by the
Parties.”

 

III.The Deadline for the option to receive Preferred Shares granted to Assignee
in Section 2 IV of the First Amendment, has been extended to 180 days from the
execution of this herein Amendment.

 

2.Miscellaneous.

 

I.This Amendment including the recitals and all of the Annexes attached hereto,
along with the Original Agreement sets forth the entire understanding of the
Parties with respect to the subject matter hereof, and supersedes all prior
contracts, amendments, arrangements, communications, discussions,
representations and warranties, whether oral or written, between the Parties.

 

II.This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, without giving effect to the principles of
conflict of law.

 

III.Any notice, request or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given when received if
personally delivered, sent by electronic means to the address as shall have been
communicated by each Party to the other Parties, or by established overnight
courier to the addresses first stated above.

 

IV.This Amendment may not be amended except by instrument in writing signed by
each of the Parties.

 

V.Each Party shall cooperate and take any and all actions as may be reasonably
requested by another Party in order to carry out the provisions and purposes of
this Amendment.

 

VI.If any one or more of the provisions contained in this Amendment shall be
invalid, illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

VII.The recitals to this Amendment are incorporated herein by this reference and
made a material part of this Amendment.

 

VIII.Except as specifically amended by this Amendment the terms and conditions
of the Original Agreement remain in full force and effect.

 

IX.This Amendment may be executed in counterparts, each of which shall be deemed
an original but all of which shall constitute one and the same instrument.
Facsimile or electronic signatures of the undersigned Parties will have the same
force and effect as original signatures.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Assignment and
Assumption Amendment as of the date first above written.

 

GLOBAL STEM CELLS GROUP INC.   MESO NUMISMATICS INC.       By: /s/: Benito Novas
  By : /s/ Dave Christensen   Benito Novas, CEO     Dave Christensen, CEO      
BENITO NOVAS   LANS HOLDINGS INC.       /s/: Benito Novas   By : /s/: Trevor
Allen     Trevor Allen, CEO

 

 

3

 

